                                       Case 3:20-cv-04869-WHA Document 122 Filed 10/23/20 Page 1 of 3




                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   4

                                   5   In re                                                    No. C 20-04636 WHA
                                                                                                No. C 20-04869 WHA
                                   6                CLEAN WATER ACT                             No. C 20-06137 WHA
                                                      RULEMAKING.
                                   7

                                   8   This Document Relates to:                                (consolidated)
                                   9                  ALL ACTIONS.                              CASE MANAGEMENT
                                                                                                SCHEDULING ORDER
                                  10

                                  11           After a case management conference, the Court enters the following order pursuant to
                                  12   Rule 16 of the Federal Rules of Civil Procedure (“FRCP”) and Civil Local Rule 16-10:
Northern District of California
 United States District Court




                                  13   1.       With the parties’ consent, the three cases:
                                  14                  American Rivers v. Andrew Wheeler, No. C 20-04636 WHA
                                                      California v. Andrew Wheeler, No. C 20-04869 WHA
                                  15                  Suquamish Tribe v. Andrew Wheeler, No. C 20-06137 WHA
                                  16            are hereby consolidated for all purposes.
                                  17   2.       All filings for these cases shall be made under the lowest docket number, No. C 20-
                                  18            04636 WHA, bear the consolidated caption “In re Clean Water Act Rulemaking,” and
                                  19            note whether the filing applies to all actions or to a particular case.
                                  20   3.       Plaintiffs shall please ensure their operative complaints, clearly marked by name, are
                                  21            filed on this docket.
                                  22   4.       This consolidation does not prejudice any defense that might be asserted against
                                  23            individual plaintiffs.
                                  24   5.       Any lawyer who has been admitted pro hac vice in any of the above actions need not
                                  25            seek pro hac vice admission in any other action — a single pro hac vice admission in
                                  26            these consolidated proceedings is sufficient. Any lawyer who has filed a notice of
                                  27            appearance in any of the above actions need not notice an appearance in any other
                                  28            action — a single notice in these consolidated proceedings is sufficient. It is incumbent
                                       Case 3:20-cv-04869-WHA Document 122 Filed 10/23/20 Page 2 of 3




                                   1         upon the lawyer to ensure his or her appearance is listed in the consolidated

                                   2         proceedings for ECF purposes.

                                   3   6.    As stated at the hearing, this scheduling order largely adopts plaintiffs’ proposal.

                                   4         However, upon reflection, some minor changes have been made.

                                   5   7.    The parties already appear to dispute whether the administrative record is complete.

                                   6   8.    The Administrator shall provide a privilege log to the administrative record.

                                   7            a. The Administrator may challenge the scope of this requirement by OCTOBER 29

                                   8                AT 5:00 P.M.

                                   9            b. Plaintiffs may respond by NOVEMBER 5 AT 5:00 P.M.

                                  10            c. Modifying what was stated on the record to allow for resolution of the motion,

                                  11                the Administrator shall then serve the privilege log by NOVEMBER 12.

                                  12   9.    The parties shall then meet and confer on their own schedule to narrow or perhaps
Northern District of California
 United States District Court




                                  13         resolve any challenges to the completeness of the administrative record.

                                  14   10.   By DECEMBER 24 AT NOON, plaintiffs shall:

                                  15            a. Jointly with defendants notify the Court that the administrative record is

                                  16                complete and that summary judgment briefing may commence; or

                                  17            b. Challenge the completeness of the administrative record, request

                                  18                supplementation, discovery, or other appropriate relief, in a motion not

                                  19                exceeding 25 PAGES.

                                  20   11.   In the event that plaintiffs challenge the administrative record:

                                  21            a. The agency’s opposition will be due JANUARY 28 AT NOON.

                                  22            b. Plaintiffs’ reply will be due FEBRUARY 18 AT NOON.

                                  23            c. The motion will be heard telephonically on MARCH 4 AT 8:00 A.M.

                                  24            d. A summary judgment briefing schedule will then be set once the undersigned is

                                  25                satisfied that the administrative record is complete.

                                  26   12.   In the event that plaintiffs do not challenge the administrative record:

                                  27            a. Plaintiffs shall file their motion for summary judgment, not to exceed 45 PAGES,

                                  28                by JANUARY 14 AT NOON.
                                                                                      2
                                       Case 3:20-cv-04869-WHA Document 122 Filed 10/23/20 Page 3 of 3




                                   1             b. Defendants shall file their combined opposition and cross motion, not to exceed

                                   2                45 PAGES, by FEBRUARY 11 AT NOON.

                                   3             c. Intervenor defendants shall file their combined opposition and cross motions, 25

                                   4                PAGES   for the states 25 PAGES for industry, by FEBRUARY 25 AT NOON.

                                   5             d. Plaintiffs shall file their combined reply and opposition, not to exceed 55

                                   6                PAGES,   by MARCH 11 AT NOON.

                                   7             e. Defendants shall file their reply, not to exceed 25 PAGES, by MARCH 25 AT

                                   8                NOON.

                                   9             f. Intervenor defendants shall file their replies, 15 PAGES for the states and 15

                                  10                PAGES   for industry, by APRIL 8 AT NOON.

                                  11             g. The motions shall be heard APRIL 29 AT 8:00 A.M.

                                  12        IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 22, 2020.

                                  14

                                  15
                                                                                             WILLIAM ALSUP
                                  16                                                         UNITED STATES DISTRICT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     3
